                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



BRENDA PUGH,

               Plaintiff,                                   Hon. Ellen S. Carmody
v.
                                                            Case No. 1:18-cv-78
COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
_____________________________________/

                                           OPINION

               This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.

' 405(g), to review a final decision of the Commissioner of Social Security denying Plaintiff=s

claim for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) under

Titles II and XVI of the Social Security Act. The parties have agreed to proceed in this Court for

all further proceedings, including an order of final judgment. Section 405(g) limits the Court to

a review of the administrative record and provides that if the Commissioner=s decision is supported

by substantial evidence it shall be conclusive. The Commissioner has found that Plaintiff is not

disabled within the meaning of the Act. For the reasons stated below, the Court concludes that

the Commissioner=s decision is not supported by substantial evidence.            Accordingly, the

Commissioner=s decision is vacated and the matter remanded for further factual findings

pursuant to sentence four of 42 U.S.C. ' 405(g).

                                  STANDARD OF REVIEW

               The Court=s jurisdiction is confined to a review of the Commissioner=s decision and

of the record made in the administrative hearing process. See Willbanks v. Sec=y of Health and
Human Services, 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social

security case is limited to determining whether the Commissioner applied the proper legal

standards in making her decision and whether there exists in the record substantial evidence

supporting that decision. See Brainard v. Sec=y of Health and Human Services, 889 F.2d 679, 681

(6th Cir. 1989). The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984). It is the Commissioner who is charged with finding the facts relevant to an application for

disability benefits, and her findings are conclusive provided they are supported by substantial

evidence. See 42 U.S.C. ' 405(g).

               Substantial evidence is more than a scintilla, but less than a preponderance. See

Cohen v. Sec=y of Dep=t of Health and Human Services, 964 F.2d 524, 528 (6th Cir. 1992) (citations

omitted). It is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d

342, 347 (6th Cir. 1993). In determining the substantiality of the evidence, the Court must

consider the evidence on the record as a whole and take into account whatever in the record fairly

detracts from its weight. See Richardson v. Sec=y of Health and Human Services, 735 F.2d 962,

963 (6th Cir. 1984).     As has been widely recognized, the substantial evidence standard

presupposes the existence of a zone within which the decision maker can properly rule either way,

without judicial interference. See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (citation

omitted). This standard affords to the administrative decision maker considerable latitude, and

indicates that a decision supported by substantial evidence will not be reversed simply because the




                                               -2-
evidence would have supported a contrary decision. See Bogle, 998 F.2d at 347; Mullen, 800 F.2d

at 545.

                                       PROCEDURAL POSTURE

                  Plaintiff was 51 years of age on her alleged disability onset date. (PageID.216,

239).     She successfully completed high school and worked previously as a music teacher,

receptionist, pharmacy technician, and teacher aide.              (PageID.71-72).      Plaintiff applied for

benefits on April 25, 2014, alleging that she had been disabled since April 13, 2013, due to bi-

polar disorder. (PageID.216-17, 239, 261). Plaintiff=s applications were denied, after which

time she requested a hearing before an Administrative Law Judge (ALJ). (PageID.118-214).

                  On August 19, 2016, ALJ Michael Condon conducted a hearing with testimony

being offered by Plaintiff and a vocational expert. (PageID.79-116). In a written decision dated

September 28, 2016, the ALJ determined that Plaintiff was not disabled. (PageID.58-73). The

Appeals Council declined to review the ALJ=s determination, rendering it the Commissioner=s final

decision in the matter. (PageID.33-38). Plaintiff subsequently initiated this appeal pursuant to

42 U.S.C. ' 405(g), seeking judicial review of the ALJ=s decision.

                                ANALYSIS OF THE ALJ=S DECISION

                  The social security regulations articulate a five-step sequential process for

evaluating disability. See 20 C.F.R. '' 404.1520(a-f), 416.920(a-f).1 If the Commissioner can


1   1.     An individual who is working and engaging in substantial gainful activity will not be found to be
          Adisabled@ regardless of medical findings (20 C.F.R. '' 404.1520(b), 416.920(b));

    2. An individual who does not have a Asevere impairment@ will not be found Adisabled@ (20 C.F.R. ''
       404.1520(c), 416.920(c));

    3. If an individual is not working and is suffering from a severe impairment which meets the duration
       requirement and which Ameets or equals@ a listed impairment in Appendix 1 of Subpart P of
                                                      -3-
make a dispositive finding at any point in the review, no further finding is required. See 20 C.F.R.

'' 404.1520(a), 416.920(a). The regulations also provide that if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

her residual functional capacity. See 20 C.F.R. '' 404.1545, 416.945.

               The burden of establishing the right to benefits rests squarely on Plaintiff=s

shoulders, and she can satisfy her burden by demonstrating that her impairments are so severe that

she is unable to perform her previous work, and cannot, considering her age, education, and work

experience, perform any other substantial gainful employment existing in significant numbers in

the national economy. See 42 U.S.C. ' 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden

of proof shifts to the Commissioner at step five, Plaintiff bears the burden of proof through step

four of the procedure, the point at which her residual functioning capacity (RFC) is determined.

See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Comm=r of Soc. Sec., 127 F.3d

525, 528 (6th Cir. 1997) (ALJ determines RFC at step four, at which point claimant bears the

burden of proof).

               The ALJ determined that Plaintiff suffered from: (1) bi-polar I disorder; (2) major

depressive disorder; and (3) generalized anxiety disorder, severe impairments that whether

considered alone or in combination with other impairments, failed to satisfy the requirements of




       Regulations No. 4, a finding of Adisabled@ will be made without consideration of vocational factors.
       (20 C.F.R. '' 404.1520(d), 416.920(d));

   4. If an individual is capable of performing her past relevant work, a finding of Anot disabled@ must be
      made (20 C.F.R. '' 404.1520(e), 416.920(e));

   5. If an individual=s impairment is so severe as to preclude the performance of past work, other
      factors including age, education, past work experience, and residual functional capacity must be
      considered to determine if other work can be performed (20 C.F.R. '' 404.1520(f), 416.920(f)).

                                                   -4-
any impairment identified in the Listing of Impairments detailed in 20 C.F.R., Part 404, Subpart

P, Appendix 1. (PageID.61-63). With respect to Plaintiff=s residual functional capacity, the ALJ

determined that Plaintiff retained the capacity to perform a “full range of work at all exertional

levels” subject to the following non-exertional limitations: (1) she is limited to performing simple,

routine work that involves making only simple, work-related decisions and tolerating no more than

occasional workplace changes; and (2) she is limited to working in a low-stress environment that

involves doing jobs that have no fast pace or production rate quotas or requirements. (PageID.63).

               The ALJ found that Plaintiff was unable to perform her past relevant work at which

point the burden of proof shifted to the Commissioner to establish by substantial evidence that a

significant number of jobs exist in the national economy which Plaintiff could perform, her

limitations notwithstanding. See Richardson, 735 F.2d at 964. While the ALJ is not required to

question a vocational expert on this issue, Aa finding supported by substantial evidence that a

claimant has the vocational qualifications to perform specific jobs@ is needed to meet the burden.

O=Banner v. Sec=y of Health and Human Services, 587 F.2d 321, 323 (6th Cir. 1978) (emphasis

added). This standard requires more than mere intuition or conjecture by the ALJ that the

claimant can perform specific jobs in the national economy. See Richardson, 735 F.2d at 964.

Accordingly, ALJs routinely question vocational experts in an attempt to determine whether there

exist a significant number of jobs which a particular claimant can perform, his limitations

notwithstanding. Such was the case here, as the ALJ questioned a vocational expert.

               The vocational expert testified that there existed approximately 1.1 million jobs in

the national economy which an individual with Plaintiff=s RFC could perform, such limitations

notwithstanding. (PageID.107-13). This represents a significant number of jobs. See, e.g.,


                                                -5-
Taskila v. Commissioner of Social Security, 819 F.3d 902, 905 (6th Cir. 2016) (“[s]ix thousand

jobs in the United States fits comfortably within what this court and others have deemed

‘significant’”). Accordingly, the ALJ concluded that Plaintiff was not entitled to disability

benefits.

I.            Medical Evidence

              In addition to Plaintiff’s statements and hearing testimony, the administrative

record contained copies of Plaintiff’s statements and treatment records. The ALJ described this

evidence as follows:

              The record establishes the claimant's history of mental health
              treatment for symptoms of bipolar disorder, depression, and anxiety
              (See Ex. 8F/l; 10F). At the time of her alleged onset date in April
              2013, the claimant separated from her husband (See, e.g., Ex. 3F/16;
              4F/l; 12F/l). In May 2013, the claimant was taken to the emergency
              department after she began exhibiting severe mood instability and
              spending her mother's money in a reckless manner. At intake, it was
              observed that the claimant presented as depressed, anxious, and
              malodorous with an unkempt appearance, disorganized thought
              processes, delusional thought content regarding her mother,
              impaired insight, and impaired judgment. However, it was noted that
              she remained otherwise alert and oriented with fair eye contact,
              normal speech, and no suicidal ideation. The claimant was
              involuntarily psychiatrically hospitalized for approximately two-
              and-a-half weeks for further evaluation, treatment, and medication
              adjustments. During the course of this admission, it was reported
              that the claimant's symptoms gradually improved, but it was noted
              that the continued to exhibit limited insight. At discharge, Francine
              Friedman, M.D., diagnosed the claimant with bipolar I disorder. Dr.
              Friedman adjusted the claimant's medication regimen and advised
              her to follow up with outpatient treatment for ongoing medication
              management and individual therapy (Ex. 1F; see also Ex. 8F/l;
              12F/l).

              In June 2013, the claimant attended a follow-up appointment with
              Michelle Taveras, Psy.D. At this appointment, the claimant denied
              any symptoms of depression or mania (Ex. 4F/l). Indeed, the record
              does not suggest that the claimant pursued any further direct mental
              health treatment until July 2013, when she was again taken to the
                                              -6-
emergency department after her family expressed concern that she
had continued exhibiting manic behaviors. Notably, the claimant
acknowledged that she had also been consuming alcohol on a daily
basis and using marijuana at this time. At intake, Raed Yousif, M.D.,
noted that the claimant demonstrated pressured speech, tangential
thought processes, limited insight, and limited judgment. However,
Dr. Yousif observed that the claimant was otherwise oriented and
cooperative with good mood, good affect, good hygiene, good
communication ability, good concentration, good memory, and no
suicidal ideation. The claimant was psychiatrically hospitalized for
approximately one month for further evaluation, treatment, and
medication adjustments. After the claimant demonstrated persistent
anger, irritability, and intrusiveness with staff during this admission,
she was placed on lithium and Zyprexa. Following this adjustment,
the claimant's "mood began to stabilize (and) she was much less
intrusive." By discharge, it was noted that the claimant's "symptoms
were improved, her mood was stabilized, she did have improved
sleep, her concentration was much improved, her thoughts were
clearer, (and) she was no longer delusional." Advanced practice
registered nurse Leona Meengs assessed the claimant with bipolar
disorder and instructed her to continue outpatient treatment for
ongoing medication management and individual therapy (Ex. 3F;
see also Ex. 8F/l).

In October 2013, the claimant attended a psychosocial evaluation
with social worker Kristen Bylsma. Ms. Bylsma observed that the
claimant demonstrated an apathetic mood, but noted that she was
otherwise oriented, calm, and cooperative with appropriate affect,
appropriate hygiene, appropriate thought processes, appropriate
judgment, and no active suicidal ideation. Ms. Bylsma
recommended that the claimant be approved for psychiatric
medication management, individual therapy, and case management
services (Ex. 4F/l l).

In January 2014, the claimant attended her first appointment with
psychiatrist Michael Thebert, M.D. At this appointment, the
claimant reported that she was "doing pretty good" and that her
"mood seems to be stabilizing." However, the claimant also noted
experiencing symptoms of fatigue. Dr. Thebert observed that the
claimant presented as calm and friendly with euthymic affect,
appropriate hygiene, good eye contact, and normal speech (Ex.
6F/1). That same month, the claimant told Dr. Taveras that she had
"significant improvement in her depressive and anxiety symptoms."
Notably, after Dr. Taveras informed the claimant that she would be
leaving the clinic in March, the claimant "opted not to transfer to
                                -7-
another therapist due to her symptoms significantly improving" (Ex.
6F/35).

At an April 2014 medication management appointment, the
claimant told psychiatric nurse practitioner Jenny Griffiths that her
symptoms were under control while taking her medications as
prescribed, explaining that "she is calm and making sense with her
speech and is free of hypomanic behaviors." However, the claimant
again noted experiencing symptoms of fatigue. Ms. Griffiths
observed that the claimant demonstrated a dysphoric affect, but
noted that she was otherwise alert, oriented, calm, cooperative, and
friendly with appropriate behavior, appropriate hygiene, good eye
contact, normal speech, logical thought processes, and no suicidal
ideation (Ex. 6F/12). When the claimant presented to a Social
Security Administration field office later that month, it was
observed that she had no apparent difficulties concentrating,
understanding, talking, or answering questions (Ex. 3E).

In May 2014, the claimant returned to Ms. Griffiths reporting that
she was "alright (but) would like to be better." The claimant
explained that her "mood feels stable, (but) a little on the depressed
side." The claimant also expressed concern that she "wake(s) up
exhausted and anxious at the same time." However, the claimant
noted that her anxiety improved after taking Klonopin in the
morning. Despite these reports, Ms. Griffiths again observed largely
unremarkable mental status examination findings. Given the
claimant's reported symptoms, Ms. Griffiths adjusted her
medication regimen (Ex. 6F/23).

The claimant continued to attend intermittent case management
appointments with Ms. Bylsma through July 2014 (Ex. 4F; 7F). In
July 2014, psychiatrist Michael Michelakis, M.D., observed that the
claimant presented as alert, oriented, engaged, calm, friendly, and
well groomed with euthymic affect, good eye contact, normal
speech, logical thought processes, intact memory, appropriate
insight, and appropriate judgment. Dr. Michelakis diagnosed the
claimant with bipolar I disorder in partial remission and adjusted her
medication doses (Ex. 9F/l).

In October 2014, the claimant attended a psychological consultative
examination with limited licensed psychologist Neil Reilly, M.A. At
this evaluation, the claimant reported that her mood was stable with
her medications, but she noted experiencing episodes of anxiety and
sadness with crying spells and withdrawn behavior. The claimant
also reported symptoms of morning grogginess, which she
                                 -8-
suggested might be related to her medication. Mr. Reilly noted that
the claimant presented as anxious at first with shaking and twitching
of her hands and feet, and that she reported reduced motor behavior
and low self-esteem. However, Mr. Reilly observed that the
claimant remained otherwise oriented, cooperative, and calm with
appropriate manners, appropriate hygiene, clear speech, logical
thought processes, intact concentration, intact memory, and
adequate insight. Ultimately, Mr. Reilly assessed the claimant with
bipolar disorder and depression, which he concluded was "relatively
stable." Notably, James Lozer, Ed.D., co-signed Mr. Reilly's report
(Ex. 8F).

Later that month, the claimant returned to Dr. Michelakis reporting
that she "feel(s) pretty good overall." The claimant explained that
"her mood is good (with) decreased depressive symptoms." The
claimant also noted that she was sleeping well and eating well with
"quite mild" anxiety and no hallucinations, paranoia, or manic
symptoms. However, the claimant stated that was experiencing
decreased energy, forgetfulness, loneliness, and tremors in her
extremities. Once again, Dr. Michelakis observed entirely
unremarkable mental status examination findings. Dr. Michelakis
concluded that the claimant only had mild depressive and anxiety
symptoms, but recommended checking her lithium level to address
her reported physical symptoms (Ex. 9F/10).

In January 2015, the claimant presented to physician assistant
Vincent Hogan reporting that her bipolar disorder was "controlled
(and) stable on medications." Indeed, Mr. Hogan observed that the
claimant was oriented with appropriate mood, appropriate affect,
normal memory, normal insight, and normal judgment (Ex. 15F/52).
Two months later, the claimant presented to Karen Thornburg,
M.D., reporting symptoms of depression, insomnia, and intermittent
hand tremors. Notably, the claimant also reported that she had
adjusted her lithium dose and stopped taking clonazepam on her
own without consulting her psychiatrist (Ex. 15F/47). In May 2015,
the claimant returned to Dr. Thornburg after being discharged from
treatment with Dr. Michelakis. At this appointment, the claimant
reported experiencing persistent insomnia and tremor. Dr.
Thornburg assessed the claimant with bipolar disorder and provided
her with a referral to a new psychiatrist (Ex. 15F/43).

In June 2015, the claimant attended her first appointment with new
primary care provider Diana Dillman, D.O. Dr. Dillman noted that
the claimant was a "difficult historian as (she) jumps (from) subject
to subject," but she observed that the claimant remained otherwise
                                -9-
alert and oriented (Ex. 15F/6). In September 2015, the claimant
attended her first appointment with new treating psychiatrist
Thomas Kuhn, M.D. At this appointment, the claimant related her
history of bipolar disorder and episodes of mania, but she added that
her "symptoms have been relatively well controlled on her current
medications." The claimant also noted that her tremors had
decreased, but her anxiety had increased, after reducing her lithium
dose two months earlier. Dr. Kuhn observed that the claimant
demonstrated depressed mood, restricted affect, and quiet speech,
but he stressed that she remained cooperative with normal
psychomotor activity, goal- directed thought processes, fair-to-good
insight, fair-to-good judgment, and no suicidal ideation. Dr. Kuhn
diagnosed the claimant with bipolar I disorder and generalized
anxiety disorder, and he increased her lithium dose (Ex. 12F/l).

At a January 2016 follow-up appointment with Dr. Kuhn, the
claimant rated her depression as a one on a scale from one to ten
even though "she has been taking her medications irregularly." Dr.
Kuhn observed that the claimant exhibited an uneasy mood and a
restricted affect, but he again noted otherwise normal mental status
examination findings. Dr. Kuhn advised the claimant to continue
taking her current medications as prescribed (Ex. 12F/5). In
February 2016, the claimant began attending counseling with social
worker Bethany Bertapelle (Ex. 11F). Two months later, the
claimant returned to Dr. Kuhn, where she once again rated her
depression as a one on a scale from one to ten while acknowledging
that "she is still not taking medication regularly." Dr. Kuhn again
observed largely unremarkable mental status examination findings,
but he reduced her lithium dose to assist her with maintaining
compliance (Ex. 12F/7).

By July 2016, the claimant rated her current symptoms of both
depression and anxiety as a zero on a scale from one to ten. Dr. Kuhn
noted that the claimant demonstrated uneasy mood and restricted
affect with quiet speech, but he observed that she remained
cooperative with normal psychomotor activity, goal-directed
thought processes, fair-to-good insight, fair-to-good judgment, and
no suicidal ideation. Given the claimant's minimal reported
symptomatology, Dr. Kuhn refilled the claimant's medications and
advised her to continue taking them as prescribed. Indeed, Dr. Kuhn
added that the claimant "may consider reduction of Effexor or
Klonopin in the future" (Ex. 13F).

At her August 2016 hearing, the claimant testified that she was
continuing to attend regular appointments with Dr. Kuhn and Ms.
                                -10-
               Bertapelle, and that she was also attending support groups at the
               YMCA. The claimant also confirmed that her psychotropic
               medications had been effective in improving her mental health
               symptoms, as she had less depression, improved concentration, and
               her mania had leveled off. The claimant has reported taking Effexor,
               Lamictal, lithium, and Klonopin to treat her mental health symptoms
               (See also Ex. 11E). The claimant testified that these medications
               cause side effects of dehydration and tremors.

(PageID.64-67).

II.            Listing of Impairments

               The Listing of Impairments, detailed in 20 C.F.R., Part 404, Subpart P, Appendix

1, identifies various impairments which, if present to the severity detailed therein, result in a

finding that the claimant is disabled. Plaintiff argues that she is entitled to relief on the ground

that the ALJ’s decision that she does not satisfy section 12.04 of the Listings is not supported by

substantial evidence.

               Plaintiff bears the burden to demonstrate that she satisfies the requirements of a

listed impairment. See Kirby v. Comm’r of Soc. Sec., 2002 WL 1315617 at *1 (6th Cir., June 14,

2002). An impairment satisfies a listing, however, “only when it manifests the specific findings

described in all of the medical criteria for that particular impairment.” Lambert v. Commissioner

of Social Security, 2013 WL 5375298 at *8 (W.D. Mich., Sept. 25, 2013) (citing 20 C.F.R. §§

404.1525(d) and 416.925(d)). Section 12.04 of the Listing provides as follows:

       12.04 Affective Disorders: Characterized by a disturbance of mood, accompanied
       by a full or partial manic or depressive syndrome. Mood refers to a prolonged
       emotion that colors the whole psychic life; it generally involves either depression
       or elation.

       The required level of severity for these disorders is met when the requirements in
       both A and B are satisfied, or when the requirements in C are satisfied.

       A.      Medically documented persistence, either continuous or intermittent, of one
       of the following:
                                               -11-
     1.     Depressive syndrome characterized by at least four of the
     following:

            a.     Anhedonia or pervasive loss of interest in
            almost all activities; or

            b.     Appetite disturbance with change in weight;
            or

            c.     Sleep disturbance; or

            d.     Psychomotor agitation or retardation; or

            e.     Decreased energy; or

            f.     Feelings of guilt or worthlessness; or

            g.     Difficulty concentrating or thinking; or

            h.     Thoughts of suicide; or

            i.     Hallucinations,       delusions   or   paranoid
            thinking;

OR

     2.     Manic syndrome characterized by at least three of the
     following:

            a.     Hyperactivity; or

            b.     Pressure of speech; or

            c.     Flight of ideas; or

            d.     Inflated self-esteem; or

            e.     Decreased need for sleep; or

            f.     Easy distractibility; or

            g.     Involvement in activities that have a high
            probability of painful consequences which are not
            recognized; or

            h.     Hallucinations,       delusions   or   paranoid
            thinking;
                                     -12-
       OR

               3.     Bipolar syndrome with a history of episodic periods
               manifested by the full symptomatic picture of both manic and
               depressive syndromes (and currently characterized by either or both
               syndromes);

       AND

       B.      Resulting in at least two of the following:

               1.      Marked restriction of activities of daily living; or

               2.      Marked difficulties in maintaining social functioning; or

               3.      Marked difficulties       in    maintaining     concentration,
               persistence, or pace; or

               4.     Repeated episodes of decompensation, each of extended
               duration;

       OR

       C.      Medically documented history of a chronic affective disorder of at least 2
       years’ duration that has caused more than a minimal limitation of ability to do basic
       work activities, with symptoms or signs currently attenuated by medication or
       psychosocial support, and one of the following:

               1.     Repeated episodes of decompensation, each of extended
               duration; or

               2.     A residual disease process that has resulted in such marginal
               adjustment that even a minimal increase in mental demands or
               change in the environment would be predicted to cause the
               individual to decompensate; or

               3.      Current history of 1 or more years’ inability to function
               outside a highly supportive living arrangement, with an indication
               of continued need for such an arrangement.

20 C.F.R., Part 404, Subpart P, Appendix 1, § 12.04 (2016).

               Plaintiff argues that she satisfies sections A and B above. The ALJ implicitly

concluded that Plaintiff satisfied section A of this Listing, but expressly concluded that Plaintiff


                                                -13-
did not satisfy section B.     (PageID.62-63).     Specifically, the ALJ concluded that Plaintiff

experienced: (1) mild limitations in activities of daily living; (2) mild difficulties in social

functioning; (3) moderate difficulties in concentration, persistence, and pace; and (4) one episode

of decompensation.     (PageID.62-63).     While Plaintiff’s argument that she has experienced

repeated episodes of decompensation has some merit, given the current record, Plaintiff cannot

satisfy her burden to demonstrate that she experiences “marked” limitations in any of the other

three domains of functioning. Accordingly, this argument is rejected.

III.           Treating Physician Doctrine

               On July 26, 2016, Dr. Kuhn completed a report concerning Plaintiff’s ability to

perform mental work-related activities.       (PageID.547-48).     As detailed below, the doctor

concluded that Plaintiff was impaired to an extent greater than the ALJ recognized. The ALJ,

however, afforded “little weight” to Dr. Kuhn’s opinions. (PageID.69-70). Plaintiff argues that

she is entitled to relief because the ALJ failed to articulate good reasons for affording less than

controlling weight to the opinions expressed by her treating physician. The Court agrees.

               The treating physician doctrine recognizes that medical professionals who have a

long history of caring for a claimant and her maladies generally possess significant insight into her

medical condition. See Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). An ALJ must,

therefore, give controlling weight to the opinion of a treating source if: (1) the opinion is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques” and (2) the

opinion “is not inconsistent with the other substantial evidence in the case record.” Gayheart v.

Commissioner of Social Security, 710 F.3d 365, 375-76 (6th Cir. 2013) (quoting 20 C.F.R. §

404.1527).


                                                 -14-
               Such deference is appropriate, however, only where the particular opinion “is based

upon sufficient medical data.” Miller v. Sec’y of Health and Human Services, 1991 WL 229979

at *2 (6th Cir., Nov. 7, 1991) (citing Shavers v. Sec’y of Health and Human Services, 839 F.2d

232, 235 n.1 (6th Cir. 1987)). The ALJ may reject the opinion of a treating physician where such

is unsupported by the medical record, merely states a conclusion, or is contradicted by substantial

medical evidence. See Cohen, 964 F.2d at 528; Miller v. Sec’y of Health and Human Services,

1991 WL 229979 at *2 (6th Cir., Nov. 7, 1991) (citing Shavers v. Sec’y of Health and Human

Services, 839 F.2d 232, 235 n.1 (6th Cir. 1987)); Cutlip v. Sec’y of Health and Human Services,

25 F.3d 284, 286-87 (6th Cir. 1994).

               If an ALJ accords less than controlling weight to a treating source’s opinion, the

ALJ must “give good reasons” for doing so. Gayheart, 710 F.3d at 376. Such reasons must be

“supported by the evidence in the case record, and must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source’s medical opinion

and the reasons for that weight.” This requirement “ensures that the ALJ applies the treating

physician rule and permits meaningful review of the ALJ’s application of the rule.” Id. (quoting

Wilson v. Commissioner of Social Security, 378 F.3d 541, 544 (6th Cir. 2004)). Simply stating

that the physician’s opinions “are not well-supported by any objective findings and are inconsistent

with other credible evidence” is, without more, too “ambiguous” to permit meaningful review of

the ALJ’s assessment. Gayheart, 710 F.3d at 376-77.

               With respect to Plaintiff’s ability to function in the workplace, Dr. Kuhn stated the

following:

               [Plaintiff] has reached a level of function that is reasonably
               sustainable, working about 20 hours per week. Her medications

                                               -15-
                 provide good control of her symptoms, as long as she does not over-
                 extend herself. If she were to attempt a return to full-time work, I
                 would expect her symptoms to increase dramatically. . .When
                 [Plaintiff] comes in we talk about her medications [and] about her
                 level of functioning. We have relatively extensive discussions
                 about her work activity [and] her [activities of daily living]. She is
                 functioning at her maximum. I would not recommend that she
                 increase either the number of hours that she works or her “extra
                 curricular” activities.

(PageID.547-48).

                 The doctor concluded, therefore, that if Plaintiff were working full-time she would

experience serious limitation in her ability to deal with work stress and perform at a consistent

pace. (PageID.547-48). The doctor further concluded that if Plaintiff were working full-time

she would be “unable to meet competitive standards” in the areas of maintaining regular attendance

and completing a normal workday and workweek without interruption from psychologically-based

symptoms. (PageID.547).

                 In support of his decision to discount Dr. Kuhn’s opinions, the ALJ stated, in

relevant part:

                 The undersigned gives little weight to Dr. Kuhn’s opinion because
                 it is inconsistent with the medical evidence and the record as a
                 whole, including the claimant’s history of treatment, the claimant’s
                 improvement with consistent medication usage, the mental status
                 examination findings of other providers, and the claimant’s reported
                 activities of daily living. Dr. Kuhn’s opinion is also inconsistent
                 with his own treatment notes, which suggest the claimant’s
                 symptoms were relatively stable and well controlled with
                 medication usage, and which reflect generally unremarkable mental
                 status examination findings. As such, it appears that Dr. Kuhn may
                 have relied quite heavily on the claimant’s subjective report of
                 symptoms and limitations, and that he may have uncritically
                 accepted as true most, if not all, of what the claimant reported in
                 formulating this opinion.

(PageID.69-70).

                                                 -16-
               The ALJ’s opinion is deficient in several regards. First, the ALJ stated that Dr.

Kuhn’s opinion is “inconsistent with the medical evidence and the record as a whole,” but failed

to identify what portion(s) of the record supported this conclusion. This failure prevents the Court

from undertaking the sort of “meaningful review” the law requires. The ALJ also indicated that

Dr. Kuhn’s opinion was inconsistent with Plaintiff’s reported activities. Statements by Plaintiff

and her boyfriend on this topic, however, are entirely consistent with the doctor’s opinion that

Plaintiff can function reasonably well for limited periods of time. (PageID.268-75, 281-88). The

ALJ also cited to various portions of Plaintiff’s treatment records, but the evidence cited by the

ALJ is, again, entirely consistent with Dr. Kuhn’s opinion. (PageID.324, 382, 393, 402, 404, 434,

444, 453, 477-78, 492, 535, 540, 545). Finally, as for Dr. Kuhn’s treatment notes, such are

likewise consistent with his opinion that Plaintiff can function reasonably well for limited periods

of time. (PageID.536-46).

               The Court is not suggesting that Dr. Kuhn’s opinion is the only one which the

record supports or that a legally supportable argument cannot be made that the doctor’s opinion

should be discounted. The fundamental problem here is that the ALJ failed to sufficiently

articulate how or why the doctor’s opinion should be discounted. As previously noted, however,

vague conclusions as to why a treating source’s opinion was discounted are insufficient. See, e.g.,

Friend v. Commissioner of Social Security, 375 Fed. Appx. 543, 552 (6th Cir., Apr. 28, 2010) (“it

is not enough to dismiss a treating physician’s opinion as ‘incompatible’ with other evidence of

record; there must be some effort to identify the specific discrepancies and to explain why it is the

treating physician’s conclusion that gets the short end of the stick”). Accordingly, the Court finds

that the ALJ has failed to articulate good reasons, supported by substantial evidence, to support


                                                -17-
his decision to discount Dr. Kuhn’s opinion. Given that Dr. Kuhn’s opinion is inconsistent with

the ALJ’s RFC determination and the ALJ’s subsequent conclusion that there exist a significant

number of jobs which Plaintiff can perform despite her limitations, the ALJ’s failure is not

harmless.

IV.            Remand is Appropriate

               While the Court finds that the ALJ=s decision fails to comply with the relevant legal

standards, Plaintiff can be awarded benefits only if Aall essential factual issues have been resolved@

and Athe record adequately establishes [her] entitlement to benefits.@ Faucher v. Secretary of

Health and Human Serv=s, 17 F.3d 171, 176 (6th Cir. 1994); see also, Brooks v. Commissioner of

Social Security, 531 Fed. Appx. 636, 644 (6th Cir., Aug. 6, 2013). This latter requirement is

satisfied Awhere the proof of disability is overwhelming or where proof of disability is strong and

evidence to the contrary is lacking.@ Faucher, 17 F.3d at 176; see also, Brooks, 531 Fed. Appx.

at 644. Evaluation of Plaintiff=s claim requires the resolution of factual disputes which this Court

is neither competent nor authorized to undertake in the first instance. Moreover, there does not

exist compelling evidence that Plaintiff is disabled. Accordingly, this matter must be remanded

for further administrative action.

                                          CONCLUSION

               For the reasons articulated herein, the Court concludes that the ALJ=s decision is

not supported by substantial evidence. Accordingly, the Commissioner=s decision is vacated and

the matter remanded for further factual findings pursuant to sentence four of 42 U.S.C. '

405(g). A judgment consistent with this opinion will enter.




                                                -18-
Dated: March 25, 2019           /s/ Ellen S. Carmody
                               ELLEN S. CARMODY
                               U.S. Magistrate Judge




                        -19-
